EXHIBIT 10.9
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.
 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK
 
OF
 
KACHING KACHING, INC.
 
No.: W-10-_______________
 
Number of shares: _____________
Date of Issuance: April ___, 2010
 
   



FOR VALUE RECEIVED, the undersigned, KaChing KaChing, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that [________] or its registered assigns is entitled to subscribe for
and purchase, during the Term (as hereinafter defined), up to
________________________________ (________________) shares (subject to
adjustment as hereinafter provided) of the duly authorized, validly issued,
fully paid and non-assessable Common Stock of the Issuer, at an exercise price
per share equal to the Warrant Price then in effect, subject, however, to the
provisions and upon the terms and conditions hereinafter set forth. Capitalized
terms used in this Warrant (the “Warrant”) and not otherwise defined herein
shall have the respective meanings specified in Section 9 hereof.
 
1. Term. The term of this Warrant shall commence on April __, 2010 and shall
expire at 6:00 p.m., Eastern Time, on April __, 2015 (such period being the
“Term”).
 
2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.
 
(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part from time to time during the Term.
 
(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 2,
or (iii) by a combination of the foregoing methods of payment selected by the
Holder of this Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, following the six (6) month anniversary of the Original Issue Date, (i) the
Per Share Market Value of one share of Common Stock is greater than the Warrant
Price (at the date of calculation as set forth below) and (ii) the Holder at the
time of exercise is not able to sell the Warrant Stock pursuant to an effective
registration statement filed under the Securities Act providing for the resale
of the Warrant Stock, in lieu of exercising this Warrant by payment of cash, the
Holder may exercise this Warrant by a cashless exercise and shall receive the
number of shares of Common Stock equal to an amount (as determined below) by
surrender of this Warrant at the principal office of the Issuer together with
the properly endorsed Notice of Exercise in which event the Issuer shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:

 

 
X=
 
[dkmzimg02.jpg]
       

 
Where
X=
the number of shares of Common Stock to be issued to the Holder.        
Y=
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.        
A=
the Warrant Price.        
B=
the Per Share Market Value of one share of Common Stock  on the Trading Day
immediately preceding the date of such election.



(d) Issuance of Stock Certificates.
 
(i) In the event of any exercise of this Warrant in accordance with and subject
to the terms and conditions hereof, certificates for the shares of Warrant Stock
so purchased shall be dated the date of such exercise and delivered to the
Holder hereof within a reasonable time, not exceeding three (3) Trading Days
after such exercise (the “Delivery Date”) or, at the request of the Holder
(provided that a registration statement under the Securities Act providing for
the resale of the Warrant Stock is then in effect or the shares of Warrant Stock
may be sold pursuant to Rule 144 of the Securities Act without restriction),
issued and delivered to the Depository Trust Company (“DTC”) account on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding three (3) Trading Days after such
exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise. Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to DTC on
a holder’s behalf via DWAC if (i) such exercise is in connection with a sale,
(ii) such shares may be issued without restrictive legends and (iii) the Issuer
and the transfer agent are participating in DTC through the DWAC system. If all
of the conditions set forth in clauses (i), (ii) and (iii) above are not
satisfied, the transfer agent shall deliver physical certificates representing
the shares of Warrant Stock to such Holder. The Holder shall deliver this
original Warrant, or an indemnification undertaking with respect to such Warrant
in the case of its loss, theft or destruction, at such time that this Warrant is
fully exercised. With respect to partial exercises of this Warrant, the Issuer
shall keep written records for the Holder of the number of shares of Warrant
Stock exercised as of each date of exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) The Issuer understands that a delay in the delivery of the shares of
Warrant Stock upon exercise of this Warrant beyond the Delivery Date could
result in economic loss to the Holder. As such, if the Issuer fails for any
reason to deliver to the Holder any shares of Warrant Stock issuable upon the
exercise of this Warrant via DWAC or physical certificate by the Delivery Date,
the Issuer shall pay to such Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Stock subject to such exercise (based on the
Per Share Market Value of the Common Stock on the date of exercise), $10 per
Trading Day (increasing to $20 per Trading Day on the fifth Trading Day after
such liquidated damages begin to accrue) for each Trading Day after such
Delivery Date until such certificates are delivered. Nothing herein shall limit
a Holder’s right to pursue actual damages for the Issuer’s failure to deliver
any shares of Common Stock upon exercise within the period specified herein and
such Holder shall have the right to pursue all remedies available to it at law
or in equity (including, without limitation, a decree of specific performance
and/or injunctive relief).
 
(e) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the Issuer
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the Warrant Stock pursuant to an exercise on or before
the Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) shares of Common Stock
to deliver in satisfaction of a sale by the Holder of the Warrant Stock which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Issuer shall (1) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Warrant Stock that the Issuer was required to deliver to the
Holder in connection with the exercise at issue times (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of shares of Warrant Stock for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Issuer timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Issuer shall be required to pay the Holder $1,000. The
Holder shall provide the Issuer written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Issuer. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Transferability of Warrant. Subject to Section 2(h) hereof, this Warrant may
be transferred by a Holder, in whole or in part, without the consent of the
Issuer. If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant at the principal office of
the Issuer, properly endorsed (by the Holder executing an assignment in the form
attached hereto) and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer. This Warrant is exchangeable at
the principal office of the Issuer for Warrants to purchase the same aggregate
number of shares of Warrant Stock, each new Warrant to represent the right to
purchase such number of shares of Warrant Stock as the Holder hereof shall
designate at the time of such exchange. All Warrants issued on transfers or
exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the number of shares of Warrant Stock issuable
pursuant thereto.
 
(g) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.
 
(h) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.
 
(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until (i) the Issuer has received an
opinion of counsel reasonably satisfactory to the Issuer, to the effect that the
registration of such securities under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Issuer
with the Securities and Exchange Commission and has become effective under the
Securities Act, (iii) the Issuer has received other evidence reasonably
satisfactory to the Issuer that such registration and qualification under the
Securities Act and state securities laws are not required or (iv) the Holder
provides the Issuer with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act.  The Issuer will respond to any
such notice from a holder within three (3) Trading Days. In the case of any
proposed transfer under this Section 2(h), the Issuer will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Issuer. The
restrictions on transfer contained in this Section 2(h) shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Warrant. Whenever a certificate representing the
Warrant Stock is required to be issued to the Holder without a legend, in lieu
of delivering physical certificates representing the Warrant Stock, the Issuer
shall cause its transfer agent to electronically transmit the Warrant Stock to
the Holder by crediting the account of the Holder’s Prime Broker with DTC
through its DWAC system (provided that the Issuer and the Issuer’s transfer
agent are participating in DTC through the DWAC system).
 
(i) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is an “accredited investor” as defined in
Regulation D under the Securities Act.
 
3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.
 
(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges created by or through the Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of issuance upon exercise of this Warrant a number of
shares of Common Stock equal to at least one hundred twenty percent (120%) of
the aggregate number of shares of Common Stock to provide for the exercise of
this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified. If the Issuer shall list
any shares of Common Stock on any securities exchange or market it will, at its
expense, list thereon, maintain and increase when necessary such listing, of,
all shares of Warrant Stock from time to time issued upon exercise of this
Warrant or as otherwise provided hereunder, and, to the extent permissible under
the applicable securities exchange rules, all unissued shares of Warrant Stock
which are at any time issuable hereunder, so long as any shares of Common Stock
shall be so listed. The Issuer will also so list on each securities exchange or
market, and will maintain such listing of, any other securities which the Holder
of this Warrant shall be entitled to receive upon the exercise of this Warrant
if at the time any securities of the same class shall be listed on such
securities exchange or market by the Issuer.
 
(c) Covenants. The Issuer shall not by any action, including, without
limitation, amending the Certificate of Incorporation or the Bylaws of the
Issuer, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder hereof against dilution (to the extent
specifically provided herein) or impairment. Without limiting the generality of
the foregoing, the Issuer will (i) not permit the par value, if any, of its
Common Stock to exceed the then effective Warrant Price, (ii) not amend or
modify any provision of the Certificate of Incorporation or Bylaws of the Issuer
in any manner that would adversely affect the rights of the Holders of the
Warrants, (iii) take all such action as may be reasonably necessary in order
that the Issuer may validly and legally issue fully paid and nonassessable
shares of Common Stock, free and clear of any liens, claims, encumbrances and
restrictions (other than as provided herein) upon the exercise of this Warrant,
and (iv) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Issuer to perform its obligations under this
Warrant.
 
(d) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same number of shares of Common Stock.
 
4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the Warrant Share Number shall be subject to adjustment from
time to time as set forth in this Section 4. The Issuer shall give the Holder
notice of any event described below which requires an adjustment pursuant to
this Section 4 in accordance with the notice provisions set forth in Section 5.
 
 
6

--------------------------------------------------------------------------------

 
 
(a) Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.
 
(i) In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (A) consolidate or merge with or into
any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (B) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (C) transfer all or
substantially all of its properties or assets to any other Person, or (D) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made to the
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant so that, upon the basis and the terms and in the
manner provided in this Warrant, the Holder of this Warrant shall be entitled
upon the exercise hereof at any time after the consummation of such Triggering
Event, to the extent this Warrant is not exercised prior to such Triggering
Event, to receive at the Warrant Price as adjusted to take into account the
consummation of such Triggering Event, in lieu of the Common Stock issuable upon
such exercise of this Warrant prior to such Triggering Event, the Securities,
cash and property to which such Holder would have been entitled upon the
consummation of such Triggering Event if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (including the right of a
stockholder to elect the type of consideration it will receive upon a Triggering
Event), subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this Section
4; provided, however, that in the event that the surviving entity pursuant to
any such Triggering Event is not a public company that is registered pursuant to
the Securities Exchange Act of 1934, as amended, or its common stock is not
listed or quoted on a national securities exchange, national automated quotation
system or the OTC Bulletin Board, the Holder at its option may in lieu of such
adjusted warrant elect to receive an amount of cash from the Issuer equal to the
value of this Warrant as determined in accordance with the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg L.P. using (1) a
price per share of Common Stock equal to the VWAP of the Common Stock for the
Trading Day immediately preceding the date of consummation of the applicable
Triggering Event, (2) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of this Warrant as of the
date of consummation of the applicable Triggering Event and (3) an expected
volatility equal to the 100 day volatility obtained from the “HVT” function on
Bloomberg L.P. determined as of the Trading Day immediately following the public
announcement of the applicable Triggering Event. Immediately upon the occurrence
of a Triggering Event, the Issuer shall notify the Holder in writing of such
Triggering Event and provide the calculations in determining the amount of
issuable Securities, cash or property issuable upon exercise of the new warrant
and the adjusted Warrant Price. Upon the Holder’s request, the continuing or
surviving corporation as a result of such Triggering Event shall issue to the
Holder a new warrant of like tenor evidencing the right to purchase the adjusted
amount of Securities, cash or property and the adjusted Warrant Price pursuant
to the terms and provisions of this Section 4(a)(i).
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) In the event that the Holder has elected not to exercise this Warrant prior
to the consummation of a Triggering Event and has also elected not to receive an
amount in cash equal to the value of this Warrant calculated in accordance with
the Black-Scholes formula pursuant to the provisions of Section 4(a)(i) above,
the surviving entity and/or each Person (other than the Issuer) which may be
required to deliver any Securities, cash or property upon the exercise of this
Warrant as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder of this Warrant, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such Securities, cash
or property as, in accordance with the foregoing provisions of this subsection
(a), such Holder shall be entitled to receive, and the surviving entity and/or
each such Person shall have similarly delivered to such Holder an opinion of
counsel for the surviving entity and/or each such Person, which counsel shall be
reasonably satisfactory to such Holder, or in the alternative, a written
acknowledgement executed by the President or Chief Financial Officer of the
Issuer, stating that this Warrant shall thereafter continue in full force and
effect and the terms hereof (including, without limitation, all of the
provisions of this subsection (a)) shall be applicable to the Securities, cash
or property which the surviving entity and/or each such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant hereto.
 
(b) Stock Dividends, Subdivisions and Combinations. If at any time the Issuer
shall:
 
(i) make or issue or set a record date for the holders of the Common Stock for
the purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,
 
(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or
 
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,
 
then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Certain Other Distributions. If at any time the Issuer shall make or issue
or set a record date for the holders of the Common Stock for the purpose of
entitling them to receive any dividend or other distribution of cash, property,
evidences of indebtedness or securities of any nature whatsoever (other than
Common Stock), then (1) the number of shares of Common Stock for which this
Warrant is exercisable shall be adjusted to equal the product of the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to such adjustment multiplied by a fraction (A) the numerator of which shall be
the Per Share Market Value of Common Stock at the date of taking such record and
(B) the denominator of which shall be such Per Share Market Value minus the
amount allocable to one share of Common Stock of any such cash so distributable
and of the fair value (as determined in good faith by the Board and supported by
an opinion from an investment banking firm mutually agreed upon by the Issuer
and the Holder) of any and all such evidences of indebtedness, securities or
property so distributable, and (2) the Warrant Price then in effect shall be
adjusted to equal the Warrant Price then in effect multiplied by a fraction (A)
the numerator of which shall be the number of shares of Common Stock for which
this Warrant is exercisable immediately prior to the adjustment and (B) the
denominator of which shall be the number of shares of Common Stock for which
this Warrant is exercisable immediately after such adjustment. A
reclassification of the Common Stock (other than a change in par value, or from
par value to no par value or from no par value to par value) into shares of
Common Stock and shares of any other class of stock shall be deemed a
distribution by the Issuer to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section 4(c) and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 4(b).
 
(d) Issuance of Additional Shares of Common Stock. In the event the Issuer shall
at any time following the Original Issue Date issue or sell any share of Common
Stock (otherwise than as provided in the Sections 4(a) and 4(b) hereof or
pursuant to Common Stock Equivalents granted or issued prior to the Original
Issue Date) (an “Additional Share of Common Stock”) at a price per share less
than the Warrant Price then in effect, or without consideration (in which case
such Additional Shares of Common Stock shall be deemed to have been issued at a
price per share of $.001), the Warrant Price then in effect upon each such
issuance shall be decreased to the price equal to the consideration per share
paid for such Additional Share of Common Stock.
 
(e) Issuance or Modification of Common Stock Equivalents. In the event the
Issuer shall, at any time following the Original Issue Date: (i) issue or sell
any Common Stock Equivalent with an exercise or conversion price less than the
Warrant Price then in effect, or (ii) modify the conversion or exercise price of
any Common Stock Equivalent issued prior to, on or after the Original Issue
Date, to an exercise or conversion price less than the Warrant Price then in
effect, the Warrant Price then in effect shall be decreased to the exercise or
conversion price of such Common Stock Equivalent.
 
(f) Certain Issues Excepted. Anything herein to the contrary notwithstanding,
the Issuer shall not be required to make any adjustment to the Warrant Price
pursuant to Sections 4(d) or 4(e) hereof upon (i) securities issued (other than
for cash) in connection with a merger, acquisition, or consolidation, (ii)
securities issued pursuant to the exercise or conversion of Common Stock
Equivalents issued prior to the Original Issue Date (but such exception shall
not affect the obligation to decrease the Warrant Price if required by Section
4(e)(ii) hereof), (iii) securities issued in connection with bona fide strategic
license agreements or other partnering arrangements so long as such issuances
are not for the purpose of raising capital and (iv) Common Stock issued or
options to purchase Common Stock granted, in each case, pursuant to the Issuer’s
stock option plans and employee stock purchase plans outstanding as they exist
on the date of the Purchase Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(g) Other Provisions applicable to Adjustments under this Section. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect provided for in this Section 4:
 
(i) When Adjustments to Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 4(b)) up to, but not
beyond the date of exercise if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than one percent (1%) of
the shares of Common Stock for which this Warrant is exercisable immediately
prior to the making of such adjustment. Any adjustment representing a change of
less than such minimum amount (except as aforesaid) which is postponed shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Section 4 and not previously made, would result in
a minimum adjustment or on the date of exercise. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.
 
(ii) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
one one-hundredth (1/100th) of a share.
 
(iii) When Adjustment Not Required. If the Issuer shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
(h) Form of Warrant after Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Warrant Price or the number and kind
of Securities purchasable upon the exercise of this Warrant.
 
(i) Escrow of Warrant Stock. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and the Holder exercises this Warrant, any shares of Common Stock
issuable upon exercise by reason of such adjustment shall be deemed the last
shares of Common Stock for which this Warrant is exercised (notwithstanding any
other provision to the contrary herein) and such shares or other property shall
be held in escrow for the Holder by the Issuer to be issued to the Holder upon
and to the extent that the event actually takes place, upon payment of the
current Warrant Price. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.
 
 
10

--------------------------------------------------------------------------------

 
 
5. Notice of Adjustments; Dispute Resolution. Whenever the Warrant Price or
Warrant Share Number shall be adjusted pursuant to Section 4 hereof (for
purposes of this Section 5, each an “adjustment”), the Issuer shall cause its
Chief Financial Officer to prepare and execute a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each adjustment. Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may at the option of the Holder of this Warrant be submitted to
a national or regional accounting firm reasonably acceptable to the Issuer and
the Holder, provided that the Issuer shall have three (3) business days after
receipt of notice from such Holder of its selection of such firm to object
thereto, in which case such Holder shall select another such firm and the Issuer
shall have no such right of objection. The firm selected by the Holder of this
Warrant as provided in the preceding sentence shall be instructed to deliver a
written opinion as to such matters to the Issuer and such Holder within ten (10)
days after submission to it of such dispute. Such opinion shall be final and
binding on the parties hereto. The costs and expenses of the initial accounting
firm shall be paid equally by the Issuer and the Holder and, in the case of an
objection by the Issuer, the costs and expenses of the subsequent accounting
firm shall be paid in full by the Issuer. Notwithstanding the foregoing to the
contrary, the Issuer shall cause its transfer agent to promptly issue to the
Holder the number of shares of Warrant Stock that is not disputed in accordance
with the terms of this Section 5.
 
6. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.
 
7. Ownership Cap and Exercise Restriction. Notwithstanding anything to the
contrary set forth in this Warrant, at no time may the Holder exercise this
Warrant if the number of shares of Common Stock to be issued pursuant to such
exercise would cause the Holder to be directly or indirectly the beneficial
owner (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules thereunder) of more than 4.99% of the
Common Stock; provided, however, that upon the Holder providing the Issuer with
sixty-one (61) days notice (pursuant to Section 13 hereof) (the “Waiver Notice”)
that the Holder would like to waive this Section 7 with regard to any or all
shares of Common Stock issuable upon exercise of this Warrant, this Section 7
will be of no force or effect with regard to all or a portion of the Warrant
referenced in the Waiver Notice; provided, further, that this provision shall be
of no further force or effect during the sixty-one (61) days immediately
preceding the expiration of the term of this Warrant. For purposes of this
section, the number of shares of Common Stock owned by the Holder shall include
the number of shares of Common Stock issuable upon exercise of this Warrant but
shall exclude the number of shares of Common Stock which are issuable upon the
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Issuer subject to a limitation on exercise or conversion
analogous to the limitation contained herein owned by the Holder.
 
 
11

--------------------------------------------------------------------------------

 
 
8. Registration Rights. The Holder of this Warrant is entitled to the benefit of
certain registration rights with respect to the shares of Warrant Stock issuable
upon the exercise of this Warrant pursuant to that certain Registration Rights
Agreement, of even date herewith, by and among the Issuer and Persons listed on
Schedule I thereto (the “Registration Rights Agreement”) and the registration
rights with respect to the shares of Warrant Stock issuable upon the exercise of
this Warrant by any subsequent Holder may only be assigned in accordance with
the terms and provisions of the Registrations Rights Agreement.
 
9. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:
 
“Board” shall mean the Board of Directors of the Issuer.
 
“Buyers” means the buyers of the Notes and the Warrants issued by the Issuer
pursuant to the Purchase Agreement.
 
“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.
 
“Common Stock” means the common stock, $.0001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.
 
“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.
 
“Convertible Securities” means evidences of indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock. The term “Convertible
Security” means one of the Convertible Securities.
 
“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.
 
 
12

--------------------------------------------------------------------------------

 
 
“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.
 
“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.
 
“Issuer” means KaChing KaChing, Inc., a Delaware corporation, and its
successors.
 
“Majority Holders” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.
 
“Notes” means the notes issued by the Company to the Buyers pursuant to the
Purchase Agreement.
 
“Original Issue Date” means April __, 2010.
 
“OTC Bulletin Board” means the over-the-counter electronic bulletin board.
 
“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the Original Issue Date (other than Common
Stock) and which shall have the right to participate in the distribution of
earnings and assets of the Issuer without limitation as to amount.
 
“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as applicable) of all options, warrants and other Securities which are
convertible into or exercisable or exchangeable for, and any right to subscribe
for, shares of Common Stock that are outstanding at such time.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.
 
 
13

--------------------------------------------------------------------------------

 
 
“Per Share Market Value” means on any particular date (a) the closing sales
price per share of the Common Stock on such date on any registered national
stock exchange on which the Common Stock is then listed, or if there is no such
closing sales price on such date, then the closing sales price on such exchange
or quotation system on the date nearest preceding such date, or (b) if the
Common Stock is not then listed on a registered national stock exchange, the
closing sales price for a share of Common Stock in the over-the-counter market,
as reported by the OTC Bulletin Board or in the National Quotation Bureau
Incorporated (or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (c) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the five days preceding such date of determination, or (d) if the Common Stock
is not then publicly traded the fair market value of a share of Common Stock as
determined by an Independent Appraiser selected in good faith by the Majority
Holders; provided, however, that the Issuer, after receipt of the determination
by such Independent Appraiser, shall have the right to select an additional
Independent Appraiser, in which case, the fair market value shall be equal to
the average of the determinations by each such Independent Appraiser; and
provided, further, that all determinations of the Per Share Market Value shall
be appropriately adjusted for any stock dividends, stock splits or other similar
transactions during such period. The determination of fair market value by an
Independent Appraiser shall be based upon the fair market value of the Issuer
determined on a going concern basis as between a willing buyer and a willing
seller and taking into account all relevant factors determinative of value, and
shall be final and binding on all parties. In determining the fair market value
of any shares of Common Stock, no consideration shall be given to any
restrictions on transfer of the Common Stock imposed by agreement or by federal
or state securities laws, or to the existence or absence of, or any limitations
on, voting rights.
 
“Purchase Agreement” means the Securities Purchase Agreement dated as of April
__, 2010, among the Issuer and the Buyers.
 
“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.
 
“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.
 
“Term” has the meaning specified in Section 1 hereof.
 
“Trading Day” means (a) a day on which the Common Stock is eligible to be traded
on a registered national stock exchange, or (b) if the Common Stock is not
eligible to be traded on any registered national stock exchange, a day on which
the Common Stock is authorized for quotation on the OTC Bulletin Board, or (c)
if the Common Stock is not eligible to be traded on a registered national stock
exchange or authorized for quotation on the OTC Bulletin Board, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
National Quotation Bureau Incorporated (or any similar organization or agency
succeeding its functions of reporting prices); provided, however, that in the
event that the Common Stock is not listed or quoted as set forth in (a), (b) or
(c) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close.
 
 
14

--------------------------------------------------------------------------------

 
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board (or
other governing body) of such corporation, other than Capital Stock having such
power only by reason of the happening of a contingency.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time); (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an Independent Appraiser selected in good faith by the Majority Holders and
reasonably acceptable to the Company.
 
“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c), 2(d) or 2(e) hereof or of any of such other
Warrants.
 
“Warrant Price” initially means $0.30, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.
 
“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.
 
“Warrant Stock” means Common Stock issued or issuable upon exercise of any
Warrant or Warrants or otherwise issuable pursuant to any Warrant or Warrants.
 
10. Other Notices. In case at any time:
 
(a) the Issuer shall make any dividend or distributions to the holders of Common
Stock; or
 
(b) the Issuer shall authorize the granting to all holders of its Common Stock
of rights to subscribe for or purchase any Securities of the Issuer; or
 
(c) there shall be any reclassification of the Capital Stock of the Issuer; or
 
(d) there shall be any capital reorganization by the Issuer; or
 
 
15

--------------------------------------------------------------------------------

 
 
(e) there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business (except a merger or other reorganization in which
the Issuer shall be the surviving corporation and its shares of Capital Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or
 
(f) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;
 
then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.
 
11. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the Holders
of Warrants exercisable for at least two-thirds of the shares of Warrant Stock
issuable under the Warrants at the time outstanding; provided, however, that no
such amendment or waiver shall reduce the Warrant Share Number, increase the
Warrant Price, shorten the period during which this Warrant may be exercised or
modify any provision of this Section 11 without the consent of the Holder of
this Warrant. No consideration shall be offered or paid to any person to amend
or consent to a waiver or modification of any provision of this Warrant unless
the same consideration is also offered to all Holders.
 
12. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Warrant shall
not be interpreted or construed with any presumption against the party causing
this Warrant to be drafted. The Issuer and the Holder agree that venue for any
dispute arising under this Warrant will lie exclusively in the state or federal
courts located in New York County, New York, and the parties irrevocably waive
any right to raise forum non conveniens or any other argument that New York is
not the proper venue. The Issuer and the Holder irrevocably consent to personal
jurisdiction in the state and federal courts of the state of New York. The
Issuer and the Holder consent to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 12 shall affect or limit any right to serve process in any other
manner permitted by law. The Issuer and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant or the Purchase Agreement, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The parties hereby waive
all rights to a trial by jury.
 
 
16

--------------------------------------------------------------------------------

 
 
13. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:
 
(a) If to the Issuer:
 
KaChing KaChing, Inc.
 
9029 South Pecos Road, Suite 2800
 
Henderson, Nevada 89074
 
Attention: Robert J. McNulty
 
Facsimile: (702) 463-7007
 
with copies (which copies shall not constitute notice) to:


Krieger & Prager, LLP
39 Broadway, Suite 920
New York, New York 10006
Attention: Samuel M. Krieger, Esq.
Fax No.: (212) 363-2999


(b) If to any Holder at the address of such Holder set forth on Exhibit A to the
Purchase Agreement or as specified in writing by such Holder with copies (which
copies shall not constitute notice) to:
 
Haynes and Boone, LLP
1221 Avenue of the Americas, 26th  Floor
New York, New York 10020
Attention: Rick A. Werner, Esq.
Facsimile: (212) 884-8234


 
17

--------------------------------------------------------------------------------

 
 
     Any party hereto may from time to time change its address for notices by
giving written notice of such changed address to the other party hereto.
 
14. Warrant Agent. The Issuer may, by written notice to each Holder of this
Warrant, appoint an agent having an office in New York, New York for the purpose
of issuing shares of Warrant Stock on the exercise of this Warrant pursuant to
subsections (b) and (c) of Section 2 hereof, exchanging this Warrant pursuant to
subsection (f) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.
 
15. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
 
16. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or holder of Warrant Stock.
 
17. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.
 
18. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.
 
[SIGNATURE PAGE FOLLOWS]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

  KACHING KACHING, INC.          
 
By:
        Name:  Robert J. McNulty       Title: Chief Executive Office          

 
 
 
19

--------------------------------------------------------------------------------

 


 
EXERCISE FORM
 
WARRANT
 
KACHING KACHING, INC.
 
The undersigned ____________________, pursuant to the provisions of the within
Warrant (the “Warrant”), hereby elects to purchase _______________ shares of
Common Stock of KaChing KaChing, Inc. covered by the within Warrant.
 
Dated:
   
Signature
                 
Address
                     



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: ___________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise                                           o
 
Cashless Exercise                                o
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$______________ by certified or official bank check (or via wire transfer) to
the Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is _______________. The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is _____________ .
 
 

X=    [dkmzimg2.jpg]  

 
 
Where:
 
The number of shares of Common Stock to be issued to the Holder
_________________  (“X”).
 
 
20

--------------------------------------------------------------------------------

 
 
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised _______________________ (“Y”).
 
The Warrant Price ___________________ (“A”).
 
The Per Share Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of such election ______________________ (“B”).
 
ASSIGNMENT
 
FOR VALUE RECEIVED, ____________________hereby sells, assigns and transfers unto
______________________ the within Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint __________________________, attorney, to
transfer the said Warrant on the books of the within named corporation.
 
 
 
Dated:
   
Signature
                 
Address
                     

 
 
 
21

--------------------------------------------------------------------------------

 
 
PARTIAL ASSIGNMENT
 
     FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers
unto ___________________ the right to purchase _______________________ shares of
Warrant Stock evidenced by the within Warrant together with all rights therein,
and does irrevocably constitute and appoint _____________________, attorney, to
transfer that part of the said Warrant on the books of the within named
corporation.
 
Dated:
   
Signature
                 
Address
                     



FOR USE BY THE ISSUER ONLY:
 
This Warrant No. W-_______canceled (or transferred or exchanged) this _____ day
of ________________, _____________ shares of Common Stock issued therefor in the
name of _______________, Warrant No. W-________ issued for ______________ shares
of Common Stock in the name of ________________________.
 


 
22

--------------------------------------------------------------------------------

 